—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Minardo, J.), rendered March 25, 1997, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the appellant’s contention, the People did not violate the requirements set forth under Brady v Maryland (373 US 83). Even if, as the defendant contends, a follow-up police report was exculpatory material, the People turned over the report to the defense prior to jury selection (see, People v White, 178 AD2d 674).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.